DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2018/069582 filed 7/19/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 17425079.5 filed 7/24/2017, which papers have been placed of record in the file.  
Claims 16-30 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 recites the limitation "the LED illumination unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-28 are subsumed by this rejection because of their dependence.
Claim 25 recites in part …the white pigment present is … although claim 16 recites the white pigment is optional. Therefore, it would be unclear if claim 25 intended to recite the white pigment is present, or if a white pigment was intended to be optional. 
Claim 29 recites the limitation "the LED illumination unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is subsumed by this rejection because of their dependence.
Appropriate correction and/or clarification is required. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2014/0221541).
Regarding claim 16: Tajima is directed to light coverings including LED lighting elements comprising a moulding and one or more LEDs arranged in the LED illumination unit such that they shine through the moulding. Specifically, molded articles include a lighting cover or light diffusing plate for a LED ([0048] [0219]) wherein the moulding has been produced from a light diffusing moulding compound (equivalent to a translucent moulding compound) comprising:
a) 100 parts aromatic polycarbonate 

c) carbon black is preferable from the perspective of thermal stability and is used in an amount of 0.001-0.5 mass parts per 100 mass parts a) ([0196] [0199]Tajima).
d) 0.01 – 10 parts by mass of a microparticles of polyorganosilsesquixane or (meth)acrylic resin (equivalent to at least one light scattering additive from the group consisting of acrylate based scattering additive and/or silicone based scattering additive). The working examples comprise 0.5-2 wt% by weight of the aforementioned additives (Table 3)
f) one or more further additives other than component b to component e [0139].
While a specific LED lighting element simultaneously comprising every limitation discussed is not specifically mentioned, it would have been obvious to have made such a LED lighting element since it is well within the skill level to have selected components a) to f) in a single LED light element from a reasonable number of possibilities. Therefore, it would have been obvious to have selected an LED lighting element within the scope of claim 16. 
Regarding claim 17: Suitable organic pigments include colourants based on anthraquinone, perinone, and quinolines ([0195] – [0196]).
Regarding claim 19: A polyorganosilsesquixane or (meth)acrylic resin is disclosed (equivalent to at least one light scattering additive from the group consisting of acrylate based scattering additive and/or silicone based scattering additive). The working examples comprise 0.5-2 wt% by weight of the aforementioned additives (Table 3).
Regarding claim 20: A colourant which includes mixtures of colourants other than component c and component e comprising a colorant that includes a mixture of two colourants in a total amount of 0.001-0.5 mass parts per 100 mass parts a) ([0197] [0199]Tajima).
Regarding claim 21: c) carbon black is preferable from the perspective of thermal stability and is used in an amount of 0.001-0.5 mass parts per 100 mass parts a) ([0196] [0199]Tajima).
Regarding claim 22: The moulding compound can comprise titanium oxide pigment (equivalent to a white pigment or titanium dioxide) used in an amount of 0.001-0.5 mass parts per 100 mass parts a) ([0194] [0199]Tajima).
Regarding claim 23: Selection of component d) as the white pigment is equivalent to a moulding compound that does not contain any white pigment of component e).
Regarding claim 24: The moulding compound consists of components a) to d) and optionally e) and f) wherein the additives f consists of flame retardants (see claim 1 of Tajima). 
Regarding claim 25: While claim 25 further limited component e), claim 16 lists component e) as optional. Hence, claim 25 is obvious for the same reasons set forth above regarding claim 16.
Regarding claim 28: Moulding compounds having a thickness of 1, 2, and 3 mm are used in the working examples ([0229]). 
Regarding claim 29: Tajima is directed to light coverings including LED lighting elements comprising a moulding and one or more LEDs arranged in the LED illumination unit such that they shine through the moulding. Specifically, molded articles include a lighting cover or light diffusing plate for a LED ([0048] [0219]) wherein the moulding has been produced from a light diffusing moulding compound (equivalent to a translucent moulding compound) comprising:
a) 100 parts aromatic polycarbonate 
b) a colourant which includes mixtures of colourants other than component c and component e comprising a colorant that includes a mixture of two colourants in a total amount of 0.001-0.5 mass parts per 100 mass parts a) ([0197] [0199]Tajima). Suitable organic pigments include colourants based on anthraquinone, perinone, and quinolines ([0195] – [0196]).
c) carbon black is preferable from the perspective of thermal stability and is used in an amount of 0.001-0.5 mass parts per 100 mass parts a) ([0196] [0199]Tajima).

f) one or more further additives including flame retardants and are other than component b to component e [0139].
While a specific LED lighting element simultaneously comprising every limitation discussed is not specifically mentioned, it would have been obvious to have made such a LED lighting element since it is well within the skill level to have selected components a) to f) in a single LED light element from a reasonable number of possibilities. Therefore, it would have been obvious to have selected an LED lighting element within the scope of claim 29. 
Regarding claim 30: The moulding compound does not require and further components (claim 1 Tajima). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. as applied to claim 16 above, and further in view of Hatase et al. (US 2007/0044907).
Regarding claim 18: Tajima mentions a variety of organic pigments including anthraquinone, although doesn’t specifically mention a combination of claim 18. 
Hatase is directed to a colored resin composition which can include polycarbonates ([0058] Hatase), wherein the colorant can include a combination of anthraquinone based colorants having different colors to exhibit different color combinations. For example, a mixture of anthraquinone colors including green and red is preferable ([0053] Hatase). One skilled in the art would have been motivated to have selected a combination of different colored anthraquinone based colorants in Tajima to achieve a desired color combination, as taught in Hatase. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a mixture of anthraquinone colorants in Tajima. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. as applied to claim 16 above, and further in view of Dern et al. (US 2012/0157586).
	Regarding claim 26: Tajima mentions LED light elements, although doesn’t specify any specific LED.
	Dern is directed to a translucent moulding composition for use in an LED unit comprising an RGB LED unit. One skilled in the art would have been motivated to have selected an RGB LED unit since the combined perceived light impression is white ([0011] . 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. as applied to claim 16 above, and further in view of Kondo et al. (US 2006/0155005).
Regarding claim 27: Tajima mentions LED light elements, although doesn’t printing on the side on which the LED is/are disposed.
Kondo is directed to a white ink composition that can be used to make high precise images even when used with a light source of not more than 1 kw per hour, including LED ([0126] Kondo), which can be printed on either side of the recording medium ([0031] Kondo) (equivalent to printed on the side on which the LED is/are disposed). The printed matter is used for print on transparent substrates ([0010] Kondo). One skilled in the art would have been motivated to have printed an image utilizing the ink composition of Kondo since it forms an image having suitable visibility on a transparent substrate ([002] Kondo). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764